DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks & Amendments
Applicant’s arguments and amendments filed January 27, 2022 have been fully considered and entered into the application.  All objections and rejections not explicitly maintained herein are withdrawn.  In particular, with regard to the rejection of claims 26, 28, 31-32 and 34-37 under 35 USC 112(a), the issue has been overcome by the present amendment which cancels all rejected claims.  Since no additional issues remain, the application is allowable.

Status of Claims
Claims 1, 11-13, 22-24 and 63 are pending according to the claim amendment filed January 27, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is, for example, Conti et al. (see rejection dated June 10, 2021) which describes similar isoxazole compounds as HDAC inhibitors, but differs in the definition of the positions corresponding to instant Rd and Re.  Notably, the claimed invention cannot have hydrogen defining either of these positions.  Nothing in the prior art would have suggested modifying the position Rd or Re to the particular variable definitions recited in the instant claims.   Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 11-13, 22-24 and 63 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699